parties' marital settlement agreement (MSA). 1 Because respondent had
                already requested fees by motion and the district court had granted this
                request, and the MSA provided for automatic fee-shifting in favor of the
                prevailing party, the district court did not abuse its discretion when it
                awarded respondent fees even though respondent's memorandum of fees
                was filed more than 20 days after the judgment. When the district court
                indicated in its order that respondent was the prevailing party and
                directed her to file an affidavit supporting fees, the remaining attorney fee
                issue was not whether the court would award fees under the parties' MSA,
                but rather, the amount and reasonableness of respondent's fees.           See
                Miller v. Wilfong,   121 Nev. 619, 623-24, 119 P.3d 727, 730 (2005)
                (providing that in family law cases, parties seeking fees must support the
                request with affidavits addressing the reasonableness of the fees). Thus,
                appellant was on notice that fees would be awarded to respondent, and
                under these circumstances, the district court did not abuse its discretion
                when it awarded fees to respondent. Cf. Collins v. Murphy, 113 Nev. 1380,
                1384, 951 P.2d 598, 600-01 (1997) (holding that a non-prevailing party is
                prejudiced when they receive no notice that the prevailing party intends to
                seek fees until after the deadline for filing an appeal has passed); In the
                Matter of Amendments to the Nevada Rules of Civil Procedure, ADKT No.
                426 (Order Amending Nevada Rule of Civil Procedure 54, July 8, 2008)
                (explaining that NRCP 54(d)(2) codifies the holding in Collins).
                            Appellant also challenges the amount of fees awarded, arguing
                that respondent's attorney submitted fraudulent documents and that the



                      'The MSA provides that "should litigation be required to enforce or
                interpret [the MSA] . the prevailing party will be reimbursed reasonable
                attorney's fees and costs."

SUPREME COURT
         OF
      NEVADA
                                                      2
((1) 1947A
                    attorney's rate was unreasonable. In evaluating the reasonableness of a
                    request for attorney fees, the district court must consider the factors set
                    forth by this court in Brunzell v. Golden Gate National Bank, 85 Nev. 345,
                    349-50, 455 P.2d 31, 33 (1969).    Miller, 121 Nev. at 623-24, 119 P.3d at
                    730; see Shuette ix Beazer Homes Holdings Corp., 121 Nev. 837, 864-65,
                    124 P.3d 530, 549 (2005). In determining the award, the district court
                    considered the qualities of the advocate, the character of the work done,
                    the work performed, and the results obtained for the client, and thus
                    considered the appropriate factors.    See Brunzell, 85 Nev. at 349-50, 455
                    P.2d at 33. Appellant has not demonstrated that the district court abused
                    its discretion in considering these factors or that respondent's counsel filed
                    fraudulent documents, and therefore we uphold the district court's
                    determination of reasonable fees and costs.
                                For the reasons discussed above, we
                                ORDER the judgment of the district court AFFIRMED. 2




                                             Parraguirre



                    Douglas


                          2We conclude that appellant's remaining arguments lack merit. In
                    particular, appellant's request for a change of district court judge is not
                    properly before this court as it was not raised in the proceedings below.
                    See NRS 1.235(1) (requiring a party seeking disqualification of a district
                    court judge to file an affidavit detailing the facts demonstrating that the
                    disqualification is necessary); Brown v. Fed. Sat-'. & Loan Ins. Corp., 105
                    Nev. 409, 412, 777 P.2d 361, 363 (1989) (explaining that a party waives
                    the issue of disqualification on appeal if that party does not properly
                    request disqualification below).

SUPREME COURT
       OF
    NEVADA
                                                           3
(0) I 947A ageli.
                cc:   Second Judicial District Court, Family Court Division, Dept. 14
                      Jason P. Norris
                      Silverman, Decaria & Kattelman, Chtd.
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(01 1947A